Per Curiam.

By the deed, which is made part of this case, it appears, that the plaintiff paid a certain sum of money for the whole land described and identified ; and by the rules of law, when a deed is executed in pursuance of a contract for the sale of land, all prior proposals and stipulations are merged, and the deed is deemed to express the final and entire contract between the parties. If the purchaser was not satisfied, that the tract contained so large a quantity as it was estimated at, he. should have had it measured before he took his deed and made his payment. It must now be understood, from the deed, either that it was in fact measured, or that the parties were content to estimate it at fifteen acres, and settle at that rate, whether more or less. And if the tract described had contained more than fifteen acres, there is no doubt that it would have passed by the deed, and the grantor would have had no remedy, for the excess ; the deed would be as conclusive upon him,- as we think it now is on the plaintiff.
•As to the defendant having said that if the land did not hold out fifteen acres he would make it right, it can hardly be deemed a promise, not being said to the plaintiff; but if it was, it *389was made upon no legal consideration, and was not, therefore, the ground of an action.

Exceptions overruled and the judgment of the C. C. P. affirmed.